Citation Nr: 0416111	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  96-37 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for acne vulgaris with facial scarring.  

2.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1985 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and March 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The Board remanded the appeal to the RO in November 1998 for 
additional development.  In a January 2000 decision, the 
Board denied each claim.  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion by the parties, in an August 2000 
Order, the Court vacated the Board decision and remanded the 
matter to the Board for consideration of matters addressed in 
the motion.  In February 2001, the Board again remanded the 
appeal to the RO for additional development.  The case 
returns to the Board for appellate consideration.  
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Board finds that, with respect to the claim for an 
increased initial disability rating for acne vulgaris with 
facial scarring, additional medical evidence is required in 
order to evaluate the disability properly.  During the course 
of the veteran's appeal, VA promulgated new regulations 
concerning the evaluation of skin disabilities, including 
scars and acne, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply, as of the effective date 
of the changes.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  

The Board emphasizes that the veteran appealed the initial 
rating assigned when the RO granted service connection for 
the disability.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, 
the claim remains in controversy when less than the maximum 
available benefit is awarded).  

The amended skin regulations added Code 7828, acne.  Under 
this diagnostic code, acne is rated based on the type of acne 
and the location and extent of area affected.  The note to 
Code 7828 provides that, in the alternative, the disability 
may be rated as scarring under Codes 7800, 7801, 7802, 7803, 
7804, or 7805, depending on the predominant disability.  

Under the amended rating criteria, Code 7800, disfigurement 
of the head, face, or neck, lists eight characteristics of 
disfigurement used for evaluating disability: scar five or 
more inches (13 or more centimeters (cm.)) in length; scar at 
least one quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six 
square inches (39 sq. cm.).  A 10 percent evaluation is 
assigned when the disability has one characteristic of 
disfigurement.  Additional schedular evaluations are based, 
in part, on the number of characteristics of disfigurement 
present.    

Code 7801 provides for up to a 20 percent rating for scarring 
on other than the head, face, or neck, depending on the type 
of scar, whether there is limited motion, and on the total 
area affected.  Codes 7802 through 7805 provide for a maximum 
10 percent rating, again considering the type of scar, 
existence of limited motion or function, the total affected 
area, or the existence of pain.   

The Board notes that, in its September 2002 supplemental 
statement of the case, the RO considered the new version of 
the regulations in determining that no increase was 
warranted.  However, when considering the new rating 
criteria, the RO used photographs of the veteran to conclude 
that there were an insufficient number of characteristics of 
disfigurement to grant an increased evaluation.  The Board 
finds such use of the photographs patently unreliable, 
particularly for purposes of assessing the total area of 
scarring present or texture of the scars.  Although the 
December 2001 VA dermatology examination is not unduly 
remote, it was undertaken prior to the promulgation of the 
amended rating criteria and does not discuss the needed 
information for proper evaluation thereunder.  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Accordingly, the Board finds that a remand 
is required so that the RO may secure an examination that 
addresses all of the relevant rating criteria.

In addition, the Board notes that photographs from the VA 
examinations show significant scarring on the veteran's back 
as well as his face.  The amended regulations are not clear 
as to whether the veteran's acne vulgaris with scarring may 
be separately rated as it affects the head, face, and neck 
(disfigurement) versus the back (extensive scarring, etc.).  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  On remand, the 
RO should consider the assignment of separate disability 
ratings is permissible, or appropriate, in this case.          

With respect to the claim of entitlement to special monthly 
compensation, the Board finds that a remand is in order to 
ensure protection of the veteran's procedural rights.  
Specifically, in November 2003, after the RO issued its 
September 2003 supplemental statement of the case but before 
it certified the appeals to the Board in March 2004, the 
veteran submitted to the RO a personal statement and medical 
evidence directly related to the issue of entitlement to 
special monthly compensation.  Pursuant to VA regulation, the 
RO is required to furnish the veteran and his representative 
a supplemental statement of the case that considers such 
evidence.  38 C.F.R. § 19.31(b)(1) (2003).  The RO has not 
done so.  A remand is required to address this deficiency.  

In addition, the Board notes that the report of the December 
2001 VA examination for purposes of an aid and attendance 
evaluation refers to an appointment in orthopedics the 
veteran had later the same day.  The examiner states that the 
orthopedic surgeon will be able to provide additional 
comments on the veteran's service-connected hip disability.  
There is no record or report of this orthopedic evaluation in 
the claims folder.  On remand, the RO should determine 
whether there is in fact a record associated with this 
appointment, and if so, obtain it and associate it with the 
claims folder.  See 38 U.S.C.A. § 5103A(c)(2) (VA's duty to 
assist includes obtaining records of relevant VA medical 
treatment); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive 
knowledge of evidence generated by VA). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether there 
is a record of the December 2001 VA 
orthopedic evaluation mentioned in the 
December 2001 VA examination for purposes 
of an aid and attendance.  If such a 
record exists, the RO should obtain it 
and associate it with the claims folder.  
All attempts to locate and secure this 
evidence, including negative responses, 
must be documented in the claims folder.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to determine the severity of 
his service-connected acne vulgaris with 
facial scarring.  The claims folder must 
be made available to the examiner for 
review for the examination and the 
examination report must state whether 
such review was accomplished.  

The examiner should describe the extent 
of disfigurement or deformity resulting 
from the disability on the head, face, 
and neck, noting the presence (or 
absence) and extent or area of tissue 
loss, distortion, measured area of the 
scar, depression or elevation, adherence 
to underlying tissue, hypo- or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin.  The 
examiner should also describe the 
disability as is exists on the veteran's 
back or other body part, to include the 
type of any scarring, measured area of 
scarring, and whether there is any 
associated pain or limitation of 
function.  Color photographs should be 
included with the examination report if 
deemed necessary or helpful.        

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
development, the RO should readjudicate 
each claim on appeal, to include 
consideration of all evidence of record, 
such as evidence received since the 
issuance of the September 2003 
supplemental statement of the case.  With 
respect to the claim for an increased 
initial disability rating for acne 
vulgaris with facial scarring, the RO 
must consider whether the situation is 
appropriate for separate disability 
ratings.  If the disposition of either 
claim remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


